Citation Nr: 9925440	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for disability of the 
right fifth metatarsal.

4.  Entitlement to service connection for residuals of a 
fractured pelvis.

5.  Entitlement to an increased rating for heel spurs and 
plantar fasciitis, of the left foot, status post excision of 
left bunion, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for heel spurs and 
plantar fasciitis of the right foot, status post excision of 
right bunion, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for vaginitis, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for facet dysfunction 
of T6-7, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse and appellant's friend


INTRODUCTION

The veteran had active service from January 1985 to August 
1985, from February 1986 to January 1992, and from October 
1993 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Rating decisions in February 1998 and December 1998 granted 
increases in the veteran's bilateral foot disability and 
thoracic spine and vaginitis disabilities, respectively.  
These increases were effective from the day following the 
veteran's discharge from active service.



FINDINGS OF FACT

1.  The veteran's claims for increased evaluations that are 
currently before the Board are plausible and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.

2.  The claim of entitlement to service connection for a low 
back disability is not plausible.

3.  The claim of entitlement to service connection for 
endometriosis is not plausible.

4.  The claim of entitlement to service connection for 
disability of the right fifth metatarsal is not plausible.

5.  The claim of entitlement to service connection for 
residuals of a fractured pelvis is not plausible.

6.  Heel spurs and plantar fasciitis of the left foot, status 
post excision of left bunion, are manifested by complaints of 
pain and a 3-centimeter healed scar over the first metatarsal 
bone with normal appearance, function, and gait, and not more 
than moderate foot disability demonstrated during the course 
of the appeal.

7.  The heel spurs and plantar fasciitis of the right foot, 
status post excision of right bunion, are manifested by 
complaints of pain and a 3-centimeter healed scar over the 
first metatarsal bone with normal appearance, function, and 
gait, and not more than moderate foot disability demonstrated 
during the course of the appeal.

8.  Vaginitis has been manifested by symptoms not controlled 
by continuous treatment during the course of the appeal.

9.  Facet dysfunction of T6-7 is not a residual of a 
fractured vertebra and is not manifested by more than 
moderate limitation of motion of the dorsal spine.

10.  The veteran's service-connected, ratable disabilities 
have been adequately examined, and the evidence of record is 
sufficient for rating purposes.

11.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.


CONCLUSIONS OF LAW

1.  The claims for increased ratings currently before the 
Board are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
endometriosis is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
disability of the right fifth metatarsal is not well 
grounded.  38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
residuals of a fractured pelvis is not well grounded.  
38 U.S.C.A. § 5107(a).

6.  The criteria for an evaluation greater than 10 percent 
for heel spurs and plantar fasciitis of the left foot, status 
post excision of left bunion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5284 (1998).

7. The criteria for an evaluation greater than 10 percent for 
heel spurs and plantar fasciitis of the right foot, status 
post excision of left bunion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5284.

8.  The criteria for a 30 percent evaluation for vaginitis 
from October 26, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7611 (1998).

9.  The criteria for an evaluation greater than 10 percent 
for facet dysfunction at T6-7 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5291 (1998).

10.  Entitlement to an independent medical opinion regarding 
the claims adjudicated herein is not warranted.  38 U.S.C.A. 
§§ 5109, 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for a low back disability, 
endometriosis, disability of the right fifth metatarsal, and 
residuals of a fractured pelvis are well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own of capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than just a mere allegation, the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.307, 3.309 (1998).

Service medical records, dated in July and September 1994, 
refer to low back strain.  A September 1995 service medical 
record entry reflects the finding of mild endometriosis.  The 
report of the veteran's May 1996 service separation 
examination does not reflect any disability of the low back, 
right fifth metatarsal, or residuals of a fractured pelvis or 
endometriosis.

The report of a February 1997 VA spine examination reflects a 
diagnosis of chronic low back pain.  During the veteran's 
personal hearing testimony was offered indicating that her 
claim was not for service connection for a low back 
condition, but rather was related to the thoracic spine area.  
The report of an April 1998 VA spine examination reflects 
that the veteran desired to clarify for the record that her 
back injury was of the thoracic spine and not the lumbar 
spine.  The report of February 1997 VA X-rays of the 
veteran's lumbosacral spine reflects that the spine was 
normal.

Post service reports of various examinations do not reflect 
any diagnosis with respect to disability of the right fifth 
metatarsal, residuals of a fractured pelvis, a low back 
disability, or endometriosis.  The report of a February 1997 
VA X-ray of the veteran's feet reflects that bone, joint, and 
soft tissue structures were normal.  The report of an April 
1998 VA X-ray of the veteran's pelvis showed some slight 
degenerative change in the acetabulum bilaterally.

In order for the veteran's claims of entitlement to service 
connection for a low back disability, endometriosis, 
disability of the right fifth metatarsal, and residuals of a 
fractured pelvis to be well grounded, she must submit medical 
evidence indicating that she currently has these disabilities 
and that they are related to her active service.  There is no 
competent medical evidence that the veteran currently has a 
low back disability, endometriosis, or disability of the 
right fifth metatarsal.  There is competent medical evidence 
that the veteran currently has some slight degenerative 
change in the acetabulum bilaterally, but there is no 
competent medical evidence relating this to her active 
service.  The veteran has offered various statements 
regarding her belief with respect to these disabilities, but 
she, as a lay person, is not qualified to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has a low back disability, 
endometriosis, or disability of the right fifth metatarsal, 
or competent medical evidence relating bilateral degenerative 
change of the acetabulum to active service or showing that 
this degenerative change occurred within 1 year of active 
service, the claims of entitlement to service connection for 
a low back disability, endometriosis, disability of the right 
fifth metatarsal, and residuals of a fractured pelvis are not 
well grounded.  Caluza.  Accordingly, there is no duty to 
assist her further in the development of these claims because 
such development would be futile.  38 U.S.C.A. § 5107.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her claims for 
disability compensation for the above discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and thus well grounded within the meaning 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been afforded multiple VA examinations and a hearing.  
The veteran has indicated that she does not receive 
treatment.  Although the veteran's representative has 
requested that the veteran be afforded multiple new 
compensation examinations, a review of the reports of the 
examinations that have been completed reflects that they are 
full and complete.  The reports of these examinations reflect 
that the examiners were aware of the medical history relating 
to the various disabilities at the time of the examinations.

The representative has also requested that an independent 
medical opinion be obtained.  A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on merits of the decision rendered 
on the primary issue by the agency of original jurisdiction.  
38 C.F.R. § 3.328.  While the RO erroneously issued a 
statement of the case on an independent medical opinion, it 
was not required to do so, as the issue of entitlement to an 
independent or advisory medical opinion is an ancillary issue 
to the veteran's underlying claim and is not a separately 
appealable issue.  The representative has not provided any 
adequate reason and sufficient detail for requesting an 
independent medical expert opinion and there is no evidence 
that indicates that the issues present complex or 
controversial medical questions.  It is not adequate for an 
appellant to make a mere allegation that an independent 
medical opinion is warranted.  38 C.F.R. § 3.328(b).  See 
38 U.S.C.A. § 5109(a) ("When, in the judgment of the 
Secretary, expert medical opinion...is warranted by the medical 
complexity or controversy involved in a case...the Secretary 
may secure an advisory medical opinion from one or more 
independent medical experts who are not employees of the 
[VA]") (emphasis supplied).  Pursuant to 38 U.S.C.A. § 7109 
and 38 C.F.R. § 20.901(d), when, "in the judgment of the 
Board," additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
medical experts who are not employees of the VA.  (Emphasis 
supplied).  For the foregoing reasons, the Board explicitly 
finds herein that there is no reason to supplement the record 
with such an opinion.  Accordingly, in light of the above 
analysis, the Board is satisfied that all relevant necessary 
evidence that is available has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The record reflects that the rating decisions appealed were 
the initial ratings granting service connection for the 
veteran's various disabilities and assigning 10 percent 
evaluations for each respective disability.  When assigning 
an initial rating, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Bilateral Foot Disability

The report of a February 1997 VA foot examination reflects 
that the veteran reported a history of heel spurs with 
cortisone injections.  She also reported a history of plantar 
fasciitis and indicated that she had bilateral bunion 
excision during service.  She complained of current pain over 
the lateral side of the little toe and indicated that she 
could not walk on her feet because of burning sensation.  She 
also reported an occasional cramp at both sides of her feet.  
On examination there was a 3-centimeter healed scar over the 
first metatarsal bone at the base of both big toes.  Both 
soles of the feet had no tenderness.  The lateral side of the 
little toe had no swelling and no deformity.  The veteran 
could walk on both feet without any aids.  She had normal 
standing, normal squatting, and had good supination and 
pronation.  She could rise on her toes and heels okay.  The 
appearance, function and gait were normal.  There was no 
deformity.  There were no secondary skin or vascular changes.  
There was no weakened movement, fatigability, and no pain 
with motion.  The diagnosis included status post bilateral 
bunion excision and history of plantar fasciitis.  X-rays of 
the feet were normal.

The report of a February 1997 VA general medical examination 
reflects that the veteran had no pain in her feet at rest.  
On manipulation there was no rigidity or spasm.  There was no 
swelling and no calluses.  The feet and toes were normal and 
there was a healed scar over the first metatarsal bones.

The report of an April 1998 VA foot examination reflects that 
the veteran reported daily problems with cramping and pain in 
her feet at the end of the day.  Prolonged standing 
aggravated the condition.  She did not require crutches, a 
brace, or a cane.  She did not wear corrective shoes or 
inserts and had found that inserts were not of any benefit to 
her.  On examination there was decreased range of motion of 
flexion of the left great toe to 10 degrees.  The impression 
was status post bilateral bunionectomy and history of plantar 
fasciitis.

During the veteran's personal hearing in July 1997, testimony 
was offered regarding pain she experienced in her feet on use 
and how this limited her activities.

The veteran's bilateral foot disability has been evaluated as 
10 percent disabling for each foot under Diagnostic Code 5284 
of the Rating Schedule, with appropriate consideration of the 
bilateral factor.  Diagnostic Code 5284 provides that for 
moderate foot injuries, a 10 percent evaluation is for 
assignment.  For moderately severe foot injuries a 20 percent 
evaluation is for assignment.

The veteran's complaints with respect to her feet have been 
consistent throughout the course of her appeal.  Further, the 
medical evidence, consisting of the reports of examinations 
has consistently reflected similar findings throughout the 
appeal.  In this regard, the objective competent medical 
evidence reflects that there are heel scars residual to the 
bunionectomies and some decreased range of motion of flexion 
of the left great toe, but no other identifiable objective 
finding relating to the bilateral foot disability, including 
X-rays reflecting that the veteran's bone, joint, and soft 
tissue structures are normal.  The veteran has indicated that 
she has not received post service medical care for her feet 
and the competent medical evidence indicates that there are 
no swelling or secondary skin changes.  With consideration of 
the veteran's consistently reported symptoms throughout the 
course of the appeal, the Board concludes that a 10 percent 
evaluation during the appeal is appropriate.  Fenderson.  
However, with consideration that competent medical evidence 
has described the function of the veteran's feet as normal 
with no secondary skin or vascular changes and no tenderness, 
with no more than decreased range of motion of flexion of the 
left great toe to 10 degrees being shown, a preponderance of 
the evidence is against an evaluation greater than 10 percent 
for each foot because a preponderance of the evidence is 
against a finding that more than moderate foot disability of 
each foot is demonstrated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7.

Vaginitis

The report of a February 1997 VA general medical examination 
reflects that the veteran reported that she was unable to rid 
herself of her yeast infection and that her vagina was dried 
out.  The report of a February 1997 VA fee-basis gynecology 
examination reflects that the veteran was prescribed a cream 
to alleviate the dryness of the vagina.  A September 1998 
letter from the fee-basis examiner reflects that the veteran 
had a 3-year history of vaginal infections and that the 
examiner had prescribed a cream to help with vaginal dryness.  
Since the examiner had seen the veteran in February 1997 some 
improvement had occurred.

The veteran's vaginitis has been evaluated as 10 percent 
disabling under Diagnostic Code 7611 of the Rating Schedule.  
Diagnostic Code 7611 provides for evaluating diseases of the 
vagina as 10 percent disabling where symptoms require 
continuous treatment and as 30 percent disabling where 
symptoms are not controlled by continuous treatment.

With consideration of the veteran's statements and testimony 
regarding her ongoing vaginitis and the competent medical 
evidence that reflects that treatment has been prescribed and 
has been continuous with some improvement, but without 
resolution, the evidence is in equipoise with respect to 
whether or not the symptoms experienced by the veteran more 
nearly approximate those that are not controlled by 
continuous treatment.  In resolving all doubt in the 
veteran's behalf, a 30 percent evaluation for vaginitis 
throughout the course of the appeal is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.

T6-7

The report of an April 1998 VA spine examination reflects 
that the veteran reported at least 10 flareups of pain in her 
upper back, right shoulder, and on the right side of her neck 
since service.  She indicated that at these times she 
experienced pain and weakness between the shoulder blades and 
down the right arm.  On examination there was point 
tenderness on the medial aspect of the right scapula and 
point tenderness over the bicipital tendon of the right 
shoulder.  The diagnosis included upper back pain of the 
thoracic spine region and painful right shoulder.  X-rays of 
the thoracic spine revealed mild degenerative change of the 
mid thoracic spine.

The report of a September 1998 VA fee-basis orthopedic 
examination notes the veteran's history with respect to her 
thoracic spine, neck, shoulder, and right arm pain.  The 
report reflects the impression of mild right impingement 
syndrome and mild right biceps tendinitis and indicates that 
these are not related to the supposed T6-7 dysfunction.

The veteran's facet dysfunction at T6-7 has been evaluated as 
10 percent disabling under Diagnostic Code 5291 of the Rating 
Schedule.  Diagnostic Code 5291 provides that where there is 
either moderate or severe limitation of motion of the dorsal 
spine a 10 percent evaluation is warranted.

Although testimony was offered at the personal hearing with 
respect to the belief that the veteran's pain experienced in 
the neck, right shoulder, and right arm, were related to the 
service-connected facet dysfunction at T6-7, the competent 
medical evidence reflects that there is no such relationship.  
Since lay persons are not qualified to offer medical opinions 
or medical diagnoses, a preponderance of the evidence 
reflects that there is no such relationship between the 
veteran's service-connected disability and symptomatology she 
experiences in the neck and right upper extremity and right 
shoulder.  There is no competent medical evidence that 
reflects that the service-connected disability is a residual 
of a fracture of the vertebra and Diagnostic Code 5285 of the 
Rating Schedule is not for application.  Further, there is no 
competent medical evidence that the veteran experiences 
either favorable or unfavorable ankylosis of the dorsal spine 
and a higher evaluation under 38 C.F.R. Part 4, Diagnostic 
Code 5288 (1998) is not warranted.  On the basis of this 
analysis, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been 
assigned.



ORDER

Evidence of a well-grounded claim for service connection for 
a low back disability not having been submitted, the appeal 
with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for endometriosis not having been submitted, the 
appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
disability of the right fifth metatarsal not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
residuals of a fractured pelvis not having been submitted, 
the appeal with respect to this issue is denied.

An increased rating for heel spurs and plantar fasciitis of 
the left foot, status post excision of left bunion, is 
denied.

An increased rating for heel spurs and plantar fasciitis of 
the right foot, status post excision of right bunion, is 
denied.

An increased rating of 30 percent for vaginitis from 
October 26, 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating for facet dysfunction at T6-7 is denied.


REMAND

A December 1998 RO decision denied the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities.  In December 1998 a notice of 
disagreement with this decision was submitted.  Where a 
notice of disagreement has been filed a remand, not a 
referral is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The report of a September 1998 VA fee-basis orthopedic 
examination reflects that the examiner commented that the 
history of pain in the shoulder region following an incident 
in service could have resulted in the shoulder pain and 
musculature pain that the veteran currently complained of.  
With consideration of this, the issues of entitlement to 
service connection for right impingement syndrome and right 
biceps tendinitis are inferred and are inextricably 
intertwined with the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran, 
through her representative, and advise 
that any additional pertinent evidence 
may be submitted.

2.  After undertaking any indicated 
development, the RO should adjudicate the 
issues of entitlement to service 
connection for right impingement syndrome 
and right biceps tendinitis.

3.  The RO should issue a statement of 
the case regarding the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities and, 
thereafter, follow all appropriate 
appellate procedures.

Thereafter, if any appeal is perfected, the case should be 
returned to the Board for 

further appellate action, if otherwise in order.  No action 
is required of the veteran unless she is otherwise notified.  
By this REMAND the Board intimates no opinion as to the final 
outcome warranted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link



